Citation Nr: 0402765	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1969 to February 
1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
the issue of entitlement to service connection for CAD 
requires remand for further evidentiary development.  This 
will be addressed more fully in the Remand portion of this 
decision.


FINDING OF FACT

There are no current findings or diagnoses of residuals of 
neck injury that have been related to active service.


CONCLUSION OF LAW

Residuals of neck injury were not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  In this regard, 
the record contains private and Department of Veterans 
Affairs (VA) treatment and examination records over the 
period of August 1991 to November 2001, and the Board 
observes that these records reflect no complaints, diagnoses, 
or findings with respect to the veteran's neck or cervical 
spine.  In addition, as a result of the lack of any current 
findings or diagnoses of residuals of neck or cervical spine 
injury, there is no reasonable expectation that further 
development would assist the claim.  Moreover, the veteran 
was advised in June 2001 correspondence and the November 2002 
statement of the case of his rights under the VCAA, and the 
type of evidence that was necessary to substantiate his claim 
for service connection for residuals of a neck injury, 
including current findings of a chronic disorder of the neck 
and upper back.  

Consequently, while the Board finds that the June 2001 
correspondence did not discuss in detail the evidence that 
would be obtained by the VA in support of the veteran's claim 
and that which would be obtained by the veteran, it is clear 
from the entire procedural history of this claim that 
significant efforts have been made by the VA to advise the 
veteran of his need to provide evidence of current neck 
disability in support of his claim, and that the June 2001 
letter together with the November 2002 statement of the case 
and information provided at the time of the veteran's hearing 
before the Board in October 2003, clearly placed the veteran 
on notice that there was still no medical evidence of a 
current residual of neck injury.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  There is also no indication in the 
record that there are any outstanding pertinent treatment 
records that have not already been obtained or that are not 
adequately addressed in records contained within the claims 
folder, and neither the veteran nor his representative have 
indicated that there is medical evidence of current neck 
disorder.  The veteran has also been provided with the 
applicable laws and regulations.  Accordingly, based on all 
of the above, the Board finds that further notice and/or 
development in this matter is not required under the VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

Service medical records reflect that in April 1970, the 
veteran sustained back pain as a result of being pinned 
between two poles.  The back pain was noted to be in the T1 
and T12 area, and X-rays of the cervical and thoracic spine 
were interpreted to reveal normal findings.  Thereafter, 
service medical records are silent as to any additional 
complaints or treatment in the area of the cervical or 
thoracic spine.  In addition, February 1972 separation 
examination of the neck and spine was found to reveal normal 
findings.

Examination of the neck in August 1991 and during private 
hospitalization for chest pain in November 1996 indicated 
that the veteran's neck was supple.

Private medical records from June 2000 reflect that 
examination of the neck revealed that it was supple and that 
there were no carotid bruits.

A private medical statement from Dr. R., dated in March 2001, 
reflects that the examiner was following the veteran for 
disabilities that included lumbar disc disease.  There was no 
mention of the existence of disability associated with the 
cervical or thoracic spine. 

VA examination of the veteran's neck in November 2001 
revealed that it was within normal limits.  Upper extremities 
motor function, sensory, and reflects were also found to be 
within normal limits.

The Board's review of the record reflects no complaints or 
treatment of problems in the cervical spine area following 
the single episode of pain in this area in April 1970.  In 
addition, February 1972 separation examination was negative 
for any relevant complaints or findings.  However, the 
primary problem with respect to this claim is the lack of 
current evidence of a residual of neck injury.  More 
specifically, a critical element in establishing service 
connection for any disability is the existence of current 
disability, and the medical evidence of record is clearly 
negative for any evidence of findings or diagnoses of any 
neck disorder.  In fact, the only medical evidence of 
examinations of the neck between August 1991 and November 
2001 are negative for the existence of any disorder.  The 
veteran has also not demonstrated any special education or 
training that enables him to diagnose a neck disorder or to 
express an opinion on medical causation with respect to such 
a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to service connection for 
residuals of a neck injury.


ORDER

The claim for service connection for residuals of a neck 
injury is denied.


REMAND

With respect to the issue of entitlement to service 
connection for CAD, the Board notes that the veteran's 
primary contention is that his CAD is related to his service-
connected diabetes mellitus.  In this regard, Dr. R. opined 
in a statement submitted in June 2001 that the veteran had 
cardiovascular complications due to his diabetes mellitus, 
whereas a VA examiner in November 2001 concluded that the 
veteran's CAD preexisted or predated the diagnosis of 
diabetes mellitus, noting that the veteran's symptoms and 
diagnostic studies predated the diagnosis of diabetes 
mellitus by approximately 9 years.  However, the examiner 
further stated that diabetes mellitus could accelerate and 
accentuate CAD, and that it was difficult to say whether the 
veteran's CAD was progressing by itself or might be 
progressing secondary to the diabetic component.  Thus, as a 
result of the conflicting opinions on causation, and the fact 
that the November 2001 examiner seemed to leave open the 
possibility that the veteran had additional CAD disability as 
a result of aggravation by his service-connected diabetes 
mellitus, the Board finds that the veteran should be afforded 
a new VA cardiological examination to resolve these issues.

The Board also finds that since there is evidence of in-
service treatment of left-sided chest pain in December 1969 
with a diagnosis of chest pain of unknown etiology and the 
veteran was a Vietnam veteran, the new examiner should 
further comment on whether it is at least as likely as not 
that the veteran's current CAD is related to service, a 
period of one year after service, or exposure to Agent Orange 
during service.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded a new 
VA cardiological examination to determine 
the nature and etiology of his CAD.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that his CAD is due to or aggravated by 
his service-connected diabetes mellitus.  
The examiner should also be requested to 
state whether it is at least as likely as 
not that the veteran's current CAD is 
related to service, a period of one year 
after service, or exposure to Agent 
Orange during service.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



